Exhibit 99.1 United States Bankruptcy Court Southern District of New York X In re: : Chapter 11 : K-V Discovery Solutions, Inc. et al. , : Case No.12-13346 (ALG) : Debtors. X Jointly Administered Monthly Operating Report for the Period July 1, 2013 to July 31, 2013 Debtors’ Address: 16640 Chesterfield Grove Road Suite 200 Chesterfield, Missouri 63005 Telephone:(314) 645-6600 Debtors’ Attorneys: Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, New York 10019 Telephone:(212) 728-8000 This Monthly Operating Report ("MOR") has been prepared solely for the purposes of complying with the monthly reporting requirements applicable in these Chapter 11 cases and is in a format that the Debtors believe is acceptable to the United States Trustee.The financial information contained herein is limited in scope and covers a limited time period. Moreover, such information is preliminary and unaudited, and is not prepared in accordance with accounting principles generally accepted in the United States ("GAAP"). I declare under penalty of perjury that this report and the attached documents are true and correct to the best of my knowledge and belief. August 15, 2013 Thomas S. McHugh Chief Financial Officer K-V Pharmaceutical Company In re K-V DISCOVERY SOLUTIONS, INC., et al., Case No. 12-13346 (ALG) Debtors. Reporting Period: 7/1/13 - 7/31/13 Federal Tax I.D.# 13-1587982 CORPORATE MONTHLY OPERATING REPORT File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month andsubmit a copy of the report to any official committee appointed in the case. (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of the month, as are the reports for Southern District of New York.) REQUIRED DOCUMENTS Form No. Document Attached Explanation Attached Schedule of Cash Receipts and Disbursements MOR-1 x Bank Reconciliation (or copies of debtor's bank reconciliations) MOR-1 x Copies of bank statements x Cash disbursements journals x Statement of Operations MOR-2 x Balance Sheet MOR-3 x Status of Post-petition Taxes MOR-4 x x Copies of IRS Form 6123 or payment receipt (See Notes to MOR 4) x Copies of tax returns filed during reporting period (See Notes to MOR 4) x Summary of Unpaid Post-petition Debts (See Notes to MOR 4) MOR-4 x Listing of Aged Accounts Payable (See MOR 7) x Accounts Receivable Reconciliation and Aging MOR-5 x Taxes Reconciliation and Aging (See MOR 7) MOR-5 x Payments to Insiders and Professionals MOR-6 x Post Petition Status of Secured Notes, Leases Payable MOR-6 x Debtor Questionnaire MOR-7 x Makena ® Performance Metrics x - 2 - NOTES TO MONTHLY OPERATING REPORT This MOR includes activity from the following Debtors: Debtor Case Number K-V Discovery Solutions, Inc. 12-13346 K-V Pharmaceutical Company 12-13347 Ther-Rx Corporation 12-13348 K-V Generic Pharmaceuticals, Inc. 12-13349 Zeratech Technologies USA, Inc. 12-13350 Drug Tech Corporation 12-13351 K-V Solutions USA, Inc. 12-13352 FP1096, Inc. 12-13353 General Notes: The financial statements and supplemental information contained herein are preliminary, unaudited, and may not comply in all material respects with GAAP.In addition, the financial statements and supplemental information contained herein represent consolidated information. The unaudited consolidated financial statements have been derived from the books and records of the Debtors and exclude activity for their non-debtor subsidiaries. This information has not been subject to certain procedures that would typically be applied to financial information in accordance with GAAP, and upon application of such procedures the financial information could be subject to changes, and these changes could be material. The financial information contained herein is presented on a preliminary and unaudited basis and remains subject to future adjustment. The Debtors are reviewing their books and records and other information on an ongoing basis to determine whether the financial statements should be supplemented or otherwise amended. The Debtors reserve the right to file, at any time, such supplements or amendments to the financial statements that form a part of this MOR. The financial statements should not be considered an admission regarding any of the Debtors’ income, expenditures or general financial condition, but rather, a current compilation of the Debtors’ books and records. The Debtors do not make, and specifically disclaim, any representation or warranty as to the completeness or accuracy of the information set forth herein. The unaudited consolidated financial statements contained herein have been prepared on a going concern basis and do not reflect or provide all of the possible consequences of the ongoing chapter 11 cases. Specifically, the unaudited consolidated financial statements do not present the amount which will ultimately be paid to settle liabilities and contingencies which may be required in these cases. As a result of the chapter 11 proceedings, the Debtors may take, or may be required to take, actions which may cause assets to be realized, or liabilities to be liquidated, for amounts other than those reflected in the unaudited consolidated financial statements. Certain footnote disclosures normally included in unaudited consolidated financial statements prepared in accordance with GAAP have been condensed or omitted. Preparation of the financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of expenses during the reporting period. The results of operations contained herein are not necessarily indicative of results which may be expected for any other period or for the full year and may not necessarily reflect the consolidated results of operations and financial position of the Debtors in the future. - 3 - MOR-1: SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS 1 (Dollars in thousands) Debtor Case Number Cash Receipts Ther-Rx Corporation 12-13348 $ DrugTech Corporation 12-13351 25 K-V Pharmaceutical Company 12-13347 8 K-V Discovery Solutions, Inc 12-13346 0 K-V Generic Pharmaceuticals, Inc 12-13349 0 Zeratech Technologies USA, Inc 12-13350 0 K-V Solutions USA Inc 12-13352 0 FP1096, Inc 12-13353 0 Total Cash Receipts $ Debtor Case Number Cash 2 Disbursements K-V Pharmaceutical Company 12-13347 $ ) Ther-Rx Corporation 12-13348 ) DrugTech Corporation 12-13351 ) K-V Discovery Solutions, Inc 12-13346 0 K-V Generic Pharmaceuticals, Inc 12-13349 0 Zeratech Technologies USA, Inc 12-13350 0 K-V Solutions USA Inc 12-13352 0 FP1096, Inc 12-13353 0 Total Cash Disbursements $ ) Notes 1 – Cash is received and disbursed by the Debtors as described in the Debtors’ motion to approve continued use of their cash management system (which motion was granted on a final basis pursuant to an order entered by the Bankruptcy Court on January 15, 2013) and is consistent with the Debtors’ historical cash management practices.All amounts listed are the balances reported by the bank as of the end of the reporting period. Copies of bank statements will be provided upon reasonable request in writing to counsel for the Debtors. 2 – Cash disbursements during the month of July 2013 include $201 of outstanding checks. - 4 - MOR-1 (CON’T): BANK RECONCILIATIONS 1, 2, 3, 4 (Dollars in thousands) Debtor Case Number Bank and Account Description Bank Account No. Ending In Bank Balance K-V Pharmaceutical Company 12-13347 Fifth Third Money Market / Investment Account $ 30,994 K-V Pharmaceutical Company 12-13347 Fifth Third Bank / Operating Account 6,419 K-V Pharmaceutical Company 12-13347 Fifth Third Bank / Deposit Account 2,141 K-V Pharmaceutical Company 12-13347 Fifth Third Bank / Nesher Escrow Account K-V Pharmaceutical Company 12-13347 Commerce Bank / Certificate of Deposit 150 K-V Pharmaceutical Company 12-13347 AMEX Centurion Bank / Certificate of Deposit 60 Drug Tech Corporation 12-13351 Wells Fargo Bank/ DrugTech Operating Acct 2 Drug Tech Corporation 12-13351 US Bank / DrugTech Custody Account 2 $ Notes 1 –The Debtors have not included copies of their bank statements or cash disbursement journals due to the voluminous nature of these reports. Copies of the Debtors’ bank statements and cash disbursement journals will be provided upon reasonable request in writing to counsel for the Debtors. 2 –The Debtors reconcile their bank accounts on a monthly basis. 3 –The Debtors have excluded accounts with no balance as of the end of the reporting period. 4 –The Debtors’ bank balances exclude $245 of outstanding checks. - 5 - MOR-2: CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited; Dollars in thousands) For the Month Ended July 31, 2013 1 Net revenues $ Cost of sales Gross profit 11,415 Research and development 972 Selling and administrative 5,915 Operating expenses 6,887 Operating income Interest, net and other 872 Reorganization items, net 1,829 Total other expense Income from continuing operations before income taxes Income tax provision Net income from continuing operations $ Notes 1 – The Debtors prepare their income statement on an accrual basis. Accordingly, the Debtors’ Statement of Operations, as set forth in this MOR, reflects the results of the Debtors’ operations for the month of July 2013. - 6 - MOR-3: CONSOLIDATED BALANCE SHEET (Unaudited; Dollars in thousands) As of July 31, 2013 ASSETS Current Assets: Cash and cash equivalents Restricted cash Undrawn DIP Facility proceeds Receivables, net 24,792 Inventories, net 6,821 Other current assets 2,862 Total Current Assets 96,297 Property and equipment, less accumulated depreciation 1,253 Intangible assets, net 104,576 Other assets 15,110 Total Assets $ LIABILITIES LIABILITIES NOT SUBJECT TO COMPROMISE: Current Liabilities: Accounts payable $ 5,786 Accrued expenses 34,320 Other current liabilities Debtor-in-Possession Financing 1 86,612 Total Current Liabilities Other long-term liabilities 62 Total Liabilities not subject to compromise Total liabilities subject to compromise 585,276 Total Liabilities SHAREHOLDERS' DEFICIT Preferred Stock – Class A Common Stock 660 Class B Common Stock 96 Additional paid-in capital 206,515 Accumulated deficit ) Less: Treasury stock ) Total Shareholders' Deficit ) Total Liabilities and Shareholders' Deficit $ 217,236 Notes 1 – Debtor-in-Possession Financing includes the amount of $85,000 under the Debtors’ debtor-in-possession financing facility (the “DIP Facility”), which was approved pursuant to an order of the Bankruptcy Court (the “DIP Order”) entered on December 27, 2012 [Docket No. 497], as well as accrued paid-in-kind interest of $1,612. For administrative purposes, the unused proceeds of the DIP Facility are being held in an account in the name of Silver Point Finance, LLC, the agent for the DIP Facility. - 7 - MOR-4: STATUS OF POST-PETITION TAXES 1, 2 (Dollars in thousands) Federal Beginning Tax Amount Withheld and/or Accrued Amount Paid Ending Tax Withholding $ 0 $ $ ) $ 0 FICA-Employee 0 70 ) 0 FICA-Employer 0 70 ) 0 Total Federal Taxes $ 0 $ $ ) $ 0 State and Local Withholding $ 0 $ 52 $ ) $ 0 Sales Tax 2 0 0 2 Unemployment Tax 0 0 0 0 Real Property 13 0 0 13 Personal Property 24 1 0 25 Franchise Tax 7 18 ) ) Total State and Local $ 46 $ 71 $ ) $ 5 Total Taxes $ 46 $ $ ) $ 5 Notes 1 - The Debtors have not annexed copies of tax returns filed with various taxing authorities during the current reporting period to this MOR, nor have they included the Debtors’ IRS Form 6123 with this MOR. Copies of such tax returns and IRS Form 6123 will be provided upon reasonable request in writing to counsel for the Debtors. 2 - The Debtors believe they are paying all undisputed taxes and preparing and filing all tax returns when due or obtaining extensions where necessary. - 8 - MOR-4 (CON’T): SUMMARY OF UNPAID POST-PETITION DEBTS 1 (Dollars in thousands) Description Amount 0 - 30 days old $ 31+ days old Total Vendor Accounts Payable Post-petition $ Notes 1 - The Debtors believe they are paying all undisputed post-petition obligations according to terms. - 9 - MOR-5: ACCOUNTS RECEIVABLE RECONCILIATION AND AGING (Dollars in thousands) Description Amount 0 - 30 days old $ 31 - 60 days old 51 61 - 90 days old ) 91+ days old Total Customer Accounts Receivable $ Customer Allowances ) Total Accounts Receivable $ - 10 - MOR-6: PAYMENTS TO INSIDERS AND PROFESSIONALS (Dollars in thousands) INSIDERS Name Type of Payment 1 Current Month Amount Paid Total Paid Since August 4, 2012 2 Christmas, Patrick Salary/Expenses $ 19 $ Divis, Gregory Salary/Expenses 29 McHugh, Thomas Salary/Expenses 18 Stancic, Ana Director Fees/Expenses 54 Hermelin, David Director Fees/Expenses 57 Sidransky M.D., David Director Fees/Expenses 55 Bentley, Greg Director Fees/Expenses 53 Lehrer, Joe Director Fees/Expenses 74 Dow, Mark Director Fees/Expenses 62 Baldini, Robert Director Fees/Expenses 54 Total $ 475 $ 2,216 Notes 1 – Additional detail concerning payments to the Debtors’ insiders will be provided upon reasonable request in writing to counsel for the Debtors. - 11 - MOR-6 (CONT): PROFESSIONALS 1 Name Date of Court Order Authorizing Payment Amount Requested 2 Current Month Amount Paid Total Paid To Date 3 Total Invoiced & Unpaid Alston & Bird LLP 14-Sep-12 $ 21 $ 0 $ 393 $ 21 Arnall Golden Gregory LLP 10-Oct-12 2 2 61 15 Brown Rudnick LLP 5 07-Jun-13 24 0 24 Curtis, Mallet-Prevost, Colt & Mosle LLP 15-Jan-13 0 13 84 Dechert LLP 5 07-Jun-13 0 0 0 Duff & Phelps, LLC 10-Oct-12 92 Epiq Bankruptcy Solutions, LLC 27-Sep-12 49 39 25 Ernst & Young, LLP 28-Sep-12 0 33 26 Fortgang Consulting 14-Sep-12 0 0 0 FourSquare Partners 5-Apr-13 13 13 88 0 Houlihan & Lokey Capital, Inc. 14-Sep-12 0 Jefferies & Company, Inc. 10-Oct-12 0 0 Lowenstein Sandler PC 27-Dec-12 0 0 0 Riker, Danzig, Scherer, Hyland, Perretti LLP 5 07-Jun-13 0 0 31 0 Sidley Austin LLP 5 07-Jun-13 0 0 0 Stroock Stroock & Lavan LLP 10-Oct-12 0 Weil, Gotshal & Manges LLP 27-Sep-12 0 0 White & Case LLP 5 07-Jun-13 0 0 0 Willkie Farr & Gallagher LLP 27-Sep-12 Total $ Notes 1 – Represents professional services exclusive of those rendered by professionals retained by the Debtors pursuant to the September 27, 2012 order of the Bankruptcy Court authorizing the Debtors to employ and retain professionals utilized in the ordinary course of business. 2 – Represents amounts requested during the current reporting period. 3 – Represents payments made from the date of the Bankruptcy Court’s order authorizing each firm’s retention. 4 – Of the total fees paid to date, $400 represents a payment made pursuant to the DIP Order. 5 – Represents fees authorized to be paid as set forth on the record of the hearing held on June 7, 2013 [Docket 937]; see also Order: (A) Authorizing Debtors To Enter Into And Satisfy Obligations Under Share Purchase Agreement; (B) So Ordering Record Of June 7, 2013 Hearing; And (C) Granting Related Relief [Docket No. 962]. - 12 - MOR-6 (CON’T): POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE AND ADEQUATE PROTECTION PAYMENTS 1 (Dollars in thousands) Name of Creditor Scheduled Monthly Payment Due Amount Paid During Month Building lease payable 2 $ 19 $ 19 Total Payments $ 19 Notes 1 - The Debtors’ schedule of lease payments, as set forth in this MOR, only reflects payments made pursuant to the Debtors’ real property leases. Immaterial leases of personal property are not included in this MOR-6. 2 – On February 13, 2013, the Bankruptcy Court entered an order authorizing the Debtors to enter into a new corporate headquarters lease agreement for premises located at 16640 Chesterfield Grove Road, Suite 200, Chesterfield, Missouri [Docket No. 598]. - 13 - MOR-7: DEBTOR QUESTIONNAIRE Must be completed each month.If the answer to any of the questions is "Yes", provide a detailed explanation of each item.Attach additional sheets if necessary. Yes No 1 Have any assets been sold or transferred outside the normal course of business this reporting period? X 2 Have any funds been disbursed from any account other than a debtor in possession account this reporting period? X 3 Is the Debtor delinquent in the timely filing of any post-petition tax returns? X 4 Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has the debtor received notice of expiration or cancellation of such policies? X 5 Is the Debtor delinquent in paying any insurance premium payment? X 6 Have any payments been made on pre-petition liabilities this reporting period? X 7 Are any post-petition receivables (accounts, notes or loans) due from related parties? X 8 Are any post-petition payroll taxes past due? X 9 Are any post-petition State or Federal income taxes past due? X 10 Are any post-petition real estate taxes past due? X 11 Are any other post-petition taxes past due? X 12 Have any pre-petition taxes been paid during this reporting period? X 13 Are any amounts owed to post-petition creditors delinquent? X 14 Are any wages payments past due? X 15 Have any post-petition loans been received by the Debtor from any party? X 16 Is the Debtor delinquent in paying any US Trustee fees? X 17 Is the Debtor delinquent with any court ordered payments to attorneys or other professionals? X 18 Have the owners or shareholders received any compensation outside of the normal course of business? X Explanations 6 Pursuant to an order entered by the Bankruptcy Court, the Debtors were authorized to pay certainpre-petition customer obligations [Docket Nos. 85 & 338]. 13 The Debtors believe that all undisputed post-petition accounts payable have been and are being paid according to agreed-upon terms specific to each vendor and/or service provider.Any aged amounts represent items subject to valid disputes and certain items which have been paid subsequent to the end of this reporting period. - 14 - Makena ® Performance Metrics Makena ® (hydroxyprogesterone caproate injection) is the Debtors’ single-most valuable product. The information below addresses certain key performance metrics related to Makena
